DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/20/2021 has been entered.
 Response to Arguments
Applicant's arguments filed 3/22/2021 have been fully considered. Arguments regarding the rejections of claims under 35 U.S.C. 102(a)(1) as being anticipated by Lange and being anticipated by Vallittu are persuasive in light of the amendments. Arguments regarding support for the negative limitation have been considered but they are not persuasive. Applicant states that if alternative elements are positively recited in the specification, they may be explicitly excluded in the claims and argues the specification shows possession of the negative limitation by expressly identifying light as a possible source of electromagnetic radiation involved in curing the curable matrix substance. Applicant states support for this is on page 19 of the specification. The arguments are not persuasive because the section referred to by applicant as supporting the negative limitation, for instance  lines 6-12 on page 19 of the specification, is directed to the “curable matrix substance” not the polymeric casings. Claim 29 recites “with the proviso that the plurality of adjacent polymeric casings is not made from a light-curable matrix substance”. The specification does not disclose that the casings are specifically formed of curable 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 29-31 and 33-55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification as originally filed does not disclose “with the proviso that the plurality of adjacent polymeric casings is not made from a light-curable matrix substance” as recited in claim 29 lines 9-10. The specification does not specifically disclose that the polymeric casings are made from a curable matrix substance. Page 5, lines 1-5 and page 12, line 1 through at least page 13, line 15 recite many polymers for use as the casing material, but the specification never recites or excludes a light-curable matrix substance as a material for the casing. Therefore, the limitation is directed to new matter and does not comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35, 36, and 46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 35, lines 1-2 refer to “the curable matrix substance” but claim 31, from which claim 35 depends, requires a curable matrix substance and a further curable matrix substance, therefore it is unclear which curable matrix substance “the curable matrix substance” of claim 35 refers to.
Claim 46, line 3 recites “a material selected independently from” and line 6 recites “and mixtures thereof”. It is unclear what “thereof” refers to in “mixtures thereof”. Does this refer to mixtures of any of the materials? How does “independently” relate to “mixtures”? What does it mean for a material to be “selected independently from” the list of materials? Further, the scope of the claim is unclear because it is unclear what limitations on combinations of materials are imposed by the claim language. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan Wolf whose telephone number is (571) 270-3071.  The examiner can normally be reached on Monday-Friday 9:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jennifer Dieterle, at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MEGAN Y WOLF/Primary Examiner, Art Unit 3774